Citation Nr: 0504846	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-00 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer with bone 
metastasis, secondary to inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran retired from active duty in November 1967, after 
serving 20 years.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision which denied, in 
pertinent part, the veteran's claim for service connection 
for lung cancer with bone metastasis, secondary to inservice 
asbestos exposure.  In March 2003, the veteran filed a notice 
of disagreement with this issue, and in May 2004, the RO 
issued a statement of the case.  In January 2004, the veteran 
perfected his appeal.

In February 2005, a motion to advance the veteran's claim on 
the Board's docket, received in January 2005, was granted.


FINDINGS OF FACT

The veteran's current lung cancer with bone metastasis was 
caused in part by, and cannot be reasonably disassociated 
from, his inservice asbestos exposure.


CONCLUSION OF LAW

Lung cancer with bone metastasis was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since this claim is being granted, a discussion of VA's 
notice and duty to assist requirements is unnecessary.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The veteran served in the United States 
Navy for 20 years.  During the course of his career, he 
served on numerous submarines as the chief of sonar 
transmission and damage control, and this is documented in 
his service personnel records.  The veteran also alleges that 
he was part of a firefighting "Crash Crew" from 1955 to 
1957 at the Anacostia Naval Air Station in Washington, D.C.  
Although his status as a firefighter is not documented, the 
records revealed that he was stationed at this base during 
the relevant time frame.  Based on his inservice duties, the 
RO concluded, and the Board agrees, that the veteran was 
exposed to asbestos during his active duty service. 

Presently, the veteran has been diagnosed with lung cancer 
with bone metastasis.  Treatment for a chronic lung disorder 
is not indicated in the veteran's service medical records, or 
for many years thereafter.  Nonetheless, there is significant 
medical evidence attributing this current condition to the 
veteran's inservice asbestos exposure.  A medical opinion 
statement from S. Mamus, M.D., dated in August 2002, noted 
the veteran's inservice exposure to asbestos, as well as his 
inservice duties as a fireman.  As a result of these 
activities, Dr. Mamus opined that the veteran had an 
increased risk of lung cancer because of his exposure to 
carcinogens.  

A VA respiratory examination, performed in January 2003, 
noted the veteran's history of inservice asbestos exposure.  
It also noted his post service employment with the fire 
department, as well as a 55-year history of smoking three 
cigarettes per day.  The report noted that the veteran had 
been diagnosed with lung cancer two years earlier.  It 
concluded with a diagnosis of left lung cancer with bone 
metastasis.  As this examination failed to discuss the 
etiology of this condition, the RO scheduled the veteran for 
a second VA respiratory examination, which was conducted in 
September 2003.  The report of this examination noted the 
examiner's opinion that the veteran's "lung cancer was 
secondary to his chronic smoking and to his asbestos 
exposure, in and out of active duty.  I consider the asbestos 
exposure as one of the factors, but not the only factor in 
the development of his cancer because of his long standing 
history of 55 years of smoking three packs of cigarettes a 
day."  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  
Specifically, he has the burden of establishing 1) the 
existence of a present disability; 2) in-service incurrence 
or aggravation of the claimed disease or injury; and 3) a 
causal relationship between the current disability and the 
in-service incurrence of aggravation of the claimed 
disability.  Hansen v. Principi, 16 Vet. App. 110, 
111 (2002), citing Caluza v. Brown, 7 Vet. App. 498, 
505 (1995), aff'd 78 F. 3d 604 (Fed. Cir. 1996).  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.  Finally, it is worth noting that M21-1, Part VI, 
7.21(a)(3) indicates that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

On review of the record, and with consideration of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the Board 
finds that the veteran's current lung cancer with bone 
metastasis can not be reasonably dissociated from his 
inservice exposure to asbestos.  While post service asbestos 
exposure and a lifetime of smoking cigarettes are also shown 
to be related to this condition, the medical evidence of 
record does link this condition, at least in part, to his 
inservice asbestos exposure.  Accordingly, the lung cancer 
with bone metastasis was incurred in active service, 
warranting service connection.


ORDER

Service connection for lung cancer with bone metastasis is 
granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


